Citation Nr: 1705457	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-09 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left hand disability. 

2. Entitlement to service connection for a left ankle disability.

3. Entitlement to service connection for a back disability.

4. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5. Entitlement to service connection for asbestosis.

6. Entitlement to service connection for proteinuria.

7. Entitlement to service connection for glomerulonephritis.

8. Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1966 to April 1970.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in September 2016.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Regrettably, the Board has determined that a remand is required.  The Veteran was scheduled for VA medical examinations in August 2011 but did not attend those examinations. The Veteran testified credibly that he did not receive notice of these examinations.  To ensure that VA has fully discharged its duty to assist in these claims, the Board remands to allow for the scheduling of these examinations.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate VA examinations to determine the nature, extent, and etiology of any left hand disability, left ankle disability, back disability, COPD, asbestosis, proteinuria, glomerulonephritis, and migraine headaches. 

All indicated tests and studies should be performed. The claims folder should be made available to the VA examiners.

After an interview with the Veteran, an examination, a review of the claims file, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent or greater) that any left hand disability, left ankle disability, back disability, COPD, asbestosis, proteinuria, glomerulonephritis and/or migraine headaches had its clinical onset in service or is otherwise related to service. 

A complete rationale should be provided for all opinions expressed. If the VA examiner finds that he or she must resort to speculation to render the requested opinion, he or she must state, with specificity, why this would require resort to speculation.

2. The RO should then re-adjudicate the issues on appeal. If the benefit remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


